875 F.2d 317Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Herman Dwain YOUNG, Petitioner.
No. 89-8010.
United States Court of Appeals, Fourth Circuit.
Submitted March 31, 1989.Decided May 3, 1989.

Herman Dwain Young, petitioner pro se.
Before PHILLIPS, SPROUSE, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Herman Dwain Young, a Virginia prisoner, petitions this Court for a writ of mandamus complaining of the district court's delay in acting on his 28 U.S.C. Sec. 2254 habeas corpus petition.  As relief, he asks this Court to vacate the state convictions which were the subject of his Sec. 2254 petition.  After Young filed this petition, the district court dismissed Young's habeas corpus petition.  Young v. Muncy, C/A No. 88-40-D (W.D.Va. March 17, 1989).


2
We grant leave to proceed in forma pauperis but deny the petition.  Young is not entitled to have his state convictions vacated because of delay in deciding a 28 U.S.C. Sec. 2254 petition.  As the district court has acted on Young's petition, he is not entitled to a writ of mandamus.


3
PETITION DENIED.